Citation Nr: 1755668	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-31 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a chest disorder.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a heart disorder.  

3.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected major depressive disorder (MDD) with posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a right ear disability, to include as secondary to service-connected frontal sinus disability.  

5.  Entitlement to service connection for anemia, to include as secondary to service-connected recurrent cystitis (urinary tract infection with hematuria).

6.  Entitlement to an evaluation in excess of 30 percent for frontal sinus disability.

7.  Entitlement to an initial compensable evaluation from April 27, 2011 to October 22, 2015, and an initial evaluation in excess of 10 percent from October 23, 2015, for migraine headaches.

8.  Entitlement to an initial evaluation in excess of 50 percent for MDD with PTSD.  

9.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1981 to October 1989 with additional periods of service in the Army Reserves.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2013 and May 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In the January 2013 rating decision, the RO granted service connection for MDD with PTSD and assigned a 30 percent evaluation, effective April 27, 2011.  The Veteran appealed for a higher initial evaluation.  

In the May 2013 rating decision, the RO granted service connection for migraine headaches and assigned a noncompensable evaluation, effective April 27, 2011; granted a 30 percent evaluation for frontal sinus disability, effective April 27, 2011; denied service connection for urinary tract infection with hematuria, frequent surgeries, and indefinite prophylaxis; denied anemia as secondary to urinary tract infection with hematuria, frequent surgeries, and indefinite prophylaxis; denied service connection for a chest disorder; denied service connection for coronary artery disease, atrial fibrillation and status post myocardial infarction; denied service connection for a right ear disability with bleeding as secondary to service-connected frontal sinus disability; and denied a TDIU.  The Veteran appealed for higher evaluations, service connection and a TDIU.  

During the pendency of the appeal, the RO issued a December 2015 rating decision granting a 10 percent evaluation for migraine headaches, effective October 23, 2015; and granted service connection for recurrent cystitis (urinary tract infection with hematuria) and assigned a 40 percent evaluation, effective April 27, 2011.  The Veteran continues to appeal for a higher initial evaluation for migraine headaches.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  Additionally, as the issue of entitlement to service connection for urinary tract infection with hematuria has been resolved by a full grant of benefits, and the Veteran has not submitted any documents indicating that she is not satisfied with the decision, the Board finds that the issue is no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2017).  

In August 2015 and September 2016, the Board remanded the issues on appeal for additional development.  As the actions specified in the remands have been substantially completed, the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The issue of entitlement to service connection for a heart disorder, to include as secondary to service-connected MDD with PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1990 rating decision, the RO denied service connection for a chest disorder; the Veteran did not submit a Notice of Disagreement (NOD), no new and material evidence was submitted within one year of the decision, and the decision became final.  

2.  The evidence received since the February 1990 rating decision is cumulative or redundant of the evidence of record, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a chest disorder.  

3.  In a July 2005 rating decision, the RO denied the petition to reopen a claim for service connection for a heart disorder; the Veteran did not submit a NOD, no new and material evidence was submitted within one year of the decision, and the decision became final.  

4.  The evidence received since the July 2005 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a heart disorder.  

5.  The preponderance of the evidence demonstrates that the Veteran's currently diagnosed right ear disability did not have its onset during active duty service, was not otherwise etiologically related to service, and was not proximately due to, the result of, or aggravated by, her service-connected frontal sinus disability.  

6.  Resolving all reasonable doubt in favor of the Veteran, her currently diagnosed anemia was caused by her service-connected recurrent cystitis (urinary tract infection with hematuria).  

7.  The Veteran's frontal sinus disability manifests chronic sinus pain with headaches, sinus pressure, and purulent discharge resulting in more than six non-incapacitating episodes per year, but did not result in sinus surgery.  

8.  From April 27, 2011 to October 22, 2015, the Veteran's migraine headaches have symptoms encompassed by the evaluation for her service-connected frontal sinus disability.  

9.  From October 23, 2015, the Veteran's migraine headaches have symptoms encompassed by the evaluation for her service-connected frontal sinus disability.  

10.  The Veteran's MDD with PTSD more closely approximates occupational and social impairment with reduced reliability and productivity.  

11.  The evidence does not demonstrate that the Veteran's service-connected disabilities preclude her from securing and following any substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The February 1990 rating decision that denied the claim for entitlement to service connection for a chest disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has not been received to reopen the claim for entitlement to service connection for a chest disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The July 2005 rating decision that denied the petition to reopen a claim for entitlement to service connection for a heart disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

4.  New and material evidence has been received to reopen the claim for entitlement to service connection for a heart disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The criteria to establish entitlement to service connection for a right ear disability, to include as secondary to service-connected frontal sinus disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

6.  The criteria to establish entitlement to service connection for anemia, to include as secondary to service-connected recurrent cystitis (urinary tract infection with hematuria) have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

7.  The criteria for an evaluation in excess of 30 percent for frontal sinus disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6512 (2017).

8.  From April 27, 2011 to October 22, 2015, the criteria for an initial compensable evaluation for migraine headaches have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2017).

9.  From October 23, 2015, the criteria for an initial evaluation in excess of 10 percent for migraine headaches have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2017).

10.  The criteria for an initial evaluation in excess of 50 percent for MDD with PTSD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2017).

11.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C. § 7104 (2012); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his/her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c) (2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2017).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

	Chest Disorder

In a February 1990 rating decision, the RO denied the Veteran's claim for service connection for a chest disorder.  In June 1990, the Veteran was advised of the rating decision and her appellate rights.  The Veteran did not file a NOD.  In addition, no new and material evidence pertaining to the Veteran's claim was received within one year of the February 1990 rating decision.  Therefore, the February 1990 rating decision is final.

In the February 1990 rating decision, the RO denied the Veteran's claim for service connection for a chest disorder, because the evidence showed that the Veteran's in-service chest injury had resolved with no residuals found.  At the time of this decision, the evidence consisted of service treatment records and a December 1989 VA examination.  

Since the Veteran's last prior final denial in February 1990, the record includes VA treatment records, an April 2013 VA examination, private treatment records, Social Security Administration (SSA) records, and lay statements.  None of these records establish that the Veteran has a diagnosis for a chronic chest disorder, to include any residuals of a chest injury.  

The Board finds that these records, while new, are cumulative or redundant of the evidence at the time of the last prior final decision.  They do not relate to an unestablished fact and do not raise a reasonable possibility of substantiating the claim.  Consequently, the claim may not be reopened, because no new and material evidence has been received suggesting that the Veteran has a chronic chest disorder, or any residuals of a chest injury.  
	Heart Disorder

The Veteran's original claim for a heart disorder was denied in a July 1998 rating decision, because the evidence did not show that the Veteran was treated for a heart disorder during service, that a heart disorder manifested within one year of separation from service, or that a heart disorder was etiologically related to her military service.  That decision is final.

In a March 1999 rating decision, the RO denied the Veteran's claim for service connection for a heart disorder.  That decision is final.  

In a July 2005 rating decision, the RO denied the Veteran's petition to reopen a claim for service connection for a heart disorder.  In July 2005, the Veteran was advised of the rating decision and her appellate rights.  The Veteran did not file a NOD.  In addition, no new and material evidence pertaining to the Veteran's claim was received within one year of the July 2005 rating decision.  Therefore, the July 2005 rating decision is final.  

In the July 2005 rating decision, the RO denied the Veteran's petition to reopen a claim for service connection for a heart disorder, because no new and material evidence had been submitted, which showed that the Veteran's heart disorder was etiologically related to her military service.  

Since the Veteran's last prior final denial in July 2005, the record includes an October 2017 Appellant's Brief, which inserted medical literature addressing the link between PTSD and cardiovascular disease.  The Veteran suggests that her current heart disorder was caused by her service-connected MDD with PTSD.  The Board finds that this evidence is new as it was not previously of record and tends to relate to a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The October 2017 Appellant's Brief will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for a heart disorder is reopened.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

	Right Ear Disability 

The Veteran contends that she has bleeding from the right ear due to her service-connected frontal sinus disability.  She reports that she was seen in the emergency room twice for bleeding from her right ear that was related to a sinus infection.  See February 2013 statement.  She also indicated that during an emergency room visit, the physician did not document her right ear bleeding and just noted that she had head trauma.  See July 2013 statement.  

Service treatment records (STRs) document that in February 1983, the Veteran complained of having a right ear ache.  Along with symptoms of a sore throat, chest congestion, vomiting and diarrhea, the Veteran was diagnosed with gastroenteritis.  Subsequent STRs did not document any further ear related problems.  

The first post-service documented report of right ear problems was in May 1997.  According to a May 1997 private physician's assessment, the Veteran complained of pain and swelling behind both ears for one day.  Mastoid x-rays were unremarkable.  The private physician diagnosed the Veteran with probable cellulitis of the scalp.  

A March 2011 VA Primary Care Telephone Encounter Note reflects that the Veteran described her private emergency room visit two days earlier, after she said that she woke up with blood on her hand and the right side of face.  A day later, she washed her face and was cleaning her right ear canal with a Q-tip when a stringy, cranberry colored clot came out.  She denied experiencing any pain, but reported having a headache.  After waiting for four hours, she said that no one treated her at the private emergency room, so she left.  

April 2011 private emergency room physician records document that the Veteran complained of right ear pain.  Following an objective evaluation, the Veteran was diagnosed with right otitis media.  

A May 2011 VA Primary Care Note reflects that the Veteran had completed two separate treatments with antibiotics for her sinuses and right ear that had been prescribed by her private physician.  At the time she had received the antibiotics, the Veteran reported that she had one episode of severe bleeding from the right ear canal or tympanic membrane.  

A March 2012 VA Primary Care Team Note indicates that the Veteran's physical examination showed patent ear canals and normal ear drums.  

At an October 2014 VA clinic visit, the Veteran complained of left ear canal discharge since the previous day.  An objective evaluation revealed a clear right ear canal and in the left ear, a small amount of dry, dark material with scant amount of bright red drainage.  The Veteran was diagnosed with cerumen of the left ear with minimal irritation.  

Four days later, at an October 2014 private clinic visit, the Veteran sought treatment for bleeding in her left ear.  The private physician noted that she was on Plavix and Coumadin.  

At a January 2015 private clinic visit, the Veteran denied having any ear pain, ear fullness or pressure, or ear drainage.  An objective evaluation revealed normal auricles bilaterally, no auricle lesions present, no auricle tenderness to palpation present, and normal ear canals.  

In October 2015, the Veteran underwent a VA examination.  The Veteran reported having right ear infections during active duty service that she believed were secondary to her right frontal sinus infections.  Upon objective evaluation and review of the Veteran's medical records, the VA examiner diagnosed the Veteran with right otitis media and right otitis externa, both of which had resolved.  Based on a review of the Veteran's medical records, including her STRs, the VA examiner found that the Veteran had one documented episode of right ear ache in February 1983, was next treated for right otitis media and sinusitis in April 2011 and then was diagnosed with right otitis externa in October 2014.  The VA examiner noted that his October 2014 episode of bleeding from the ear was felt to be secondary to a coagulopathy due to the Veteran being on chronic anticoagulation.  Neither otitis media nor sinusitis were present at that time, and the symptoms of otitis externa resolved.  Noting that otitis media can occur secondary to sinusitis, the VA examiner highlighted that the Veteran had been treated for sinus infections multiple times since her discharge, but only had one episode of otitis media in 2011.  The VA examiner concluded that there was no evidence of a chronic right ear disability.  Overall, the VA examiner opined that the Veteran's right ear disability was less likely than not proximately caused or aggravated by her service-connected frontal sinus disability.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for a right ear disability is warranted.  

As an initial matter, the Board finds that the Veteran has a current diagnosis for right otitis media.  There is some conflicting evidence as to whether the Veteran has a current diagnosis for otitis externa of the right ear or the left ear.  The VA examiner cited October 2014 as the date of the diagnosis for right otitis externa, however, the available VA and private treatment records show that the Veteran complained of and received treatment for her left ear at that time.  Furthermore, an evaluation of her right ear canal was clear.  Only her left ear showed evidence of dry, red drainage.  Nevertheless, the Board finds that the Veteran has a current right ear diagnosis.  

Regarding any assertion of direct service connection, there was only one documented episode of right ear ache noted during service.  It was almost 15 years later that the Veteran sought treatment for any ear problems.  As the Veteran has not asserted that she had continuous right ear problems since service, and there is no clinical evidence to support such an assertion, or that her current right ear disability is directly related to service, the Board finds that service connection for a right ear disability on a direct basis is not warranted.  

Now, with regard to the etiology of the Veteran's right ear disability on a secondary basis, the Board finds that the October 2015 VA examiner's opinion is the most probative evidence of record.  The VA examiner's opinion is based on an examination of the Veteran and a review of her medical records and is supported by a well-reasoned rationale.  Notably, the VA examiner explained that otitis media can occur secondary to sinusitis, however, in this case, the evidence showed that the Veteran's treatment for multiple sinus infections since her discharge only yielded one episode of treatment for otitis media in 2011.  Furthermore, the Veteran explained that the Veteran's diagnosis for otitis externa in 2014 was likely secondary to a coagulopathy as she was on chronic anticoagulation.  Finally, the VA examiner found that there was no evidence that the Veteran had sinusitis or otitis media at the time she was diagnosed with otitis externa.  For these reasons, the Board finds that service connection for a right ear disability on a secondary basis is not warranted.  

The Veteran is certainly competent to report the onset and frequency of her right ear symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

While the Board recognizes the Veteran's lay assertions that her currently diagnosed right ear disability was caused or aggravated by her service-connected frontal sinus disability, the Board finds that the Veteran is not competent to provide such a medically complex etiological opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the Board finds that the Veteran's lay assertions are not competent to provide a medical link between her current right ear disability and her service-connected frontal sinus disability.  So, the Veteran's assertions as to the etiology of her current right ear disability offer little probative value.  

In summary, the preponderance of the evidence is against the Veteran's service connection claim for a right ear disability, to include as secondary to service-connected frontal sinus disability.  Therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim for a right ear disability must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Anemia

The Veteran contends that her anemia is due in part to her hematuria and in part to her urinary tract infections.  See February 2013 statement.  

Based on a careful review of the subjective and clinical evidence, the Board finds that resolving all reasonable doubt in favor of the Veteran, service connection for anemia, to include as secondary to service-connected recurrent cystitis (urinary tract infection with hematuria) is warranted.  

On that basis, there is no dispute in the record that the Veteran has a current diagnosis for anemia.  Records show that the Veteran was diagnosed with anemia in 2008.  See January 2008 private treatment record.  From 2008 to 2014, VA and private treatment records document the Veteran's treatment for anemia, which included therapeutic treatment with iron supplementation.  However, no clear etiology was expressed.  

The Board finds that the most probative evidence as to the etiology of the Veteran's anemia is the April 2013 VA opinion.  Based on the findings of April 2013 VA examinations for hematologic and lymphatic conditions, which diagnosed the Veteran with severe anemia, and for urinary tract conditions, which diagnosed the Veteran with chronic hematuria, the VA examiner opined that the Veteran's anemia was at least as likely as not proximately due to or the result of the Veteran's hematuria.  The VA examiner noted that the current examination's urine analysis confirmed that the Veteran had persistent hematuria.  Based on that finding and a review of her medical records, the VA examiner determined that the Veteran's persistent hematuria was associated to her anemia.  At the time of the examination, the Veteran was not service-connected for hematuria.  Subsequently, in a December 2015 rating decision, the RO granted service connection for recurrent cystitis (urinary tract infection with hematuria).  Accordingly, the Board finds that the evidence is at least in equipoise that the Veteran's current anemia is caused by her service-connected recurrent cystitis (urinary tract infection with hematuria).  

Therefore, the Veteran's service connection claim for anemia, to include as secondary to service-connected recurrent cystitis, is granted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Higher Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

	Frontal Sinus Disability

The Veteran contends that her service-connected frontal sinus disability is worse than her current evaluation reflects.  In particular, she reports that since 2012, she has been taking continuous daily medications, including steroids and a prednisone taper, to control her symptoms.  She asserts that when her sinus symptoms, which include sinus pressure and headaches, flare-up, they impede her ability to function.  Her only relief comes from her daily medications as well as using hours of moist heat and applying Vicks to her forehead, eye area and nose.  Moreover, she said that her sinus problems prevent her from wearing the mask for her continuous positive airway pressure (C-PAP) machine, because the cold air from the mask burns her sinuses.  See February 2013, July 2013, and October 2013 statements.  

For the relevant appeal period, the Veteran's frontal sinus disability has been currently evaluated as 30 percent disabling, effective April 27, 2011, under 38 C.F.R. § 4.97, Diagnostic Code 6512, which is part of the General Rating Formula for Sinusitis.  

Under this General Rating Formula, a 30 percent rating requires three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

A 50 percent rating requires osteomyelitis following radical surgery; or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

A note to the General Rating Formula states that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

At an April 2013 VA examination, the VA examiner noted that the Veteran had seven or more non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months.  No incapacitating episodes of sinusitis requiring prolonged (four to six weeks) antibiotics treatment in the past 12 months was found.  The Veteran has not had any sinus surgery.  

At an October 2015 VA examination, the VA examiner noted that the Veteran had been treated multiple times with antibiotics and that surgery was recommended, but declined by the Veteran.  With continuous use of her medications, the Veteran was reportedly getting relief from her sinusitis.  The VA examiner noted that the Veteran did not have non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past 12 months.  No incapacitating episodes of sinusitis requiring prolonged (four to six weeks) antibiotics treatment in the past 12 months was found.  The Veteran has not had any sinus surgery.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the Veteran's frontal sinus disability does not warrant a higher 50 percent evaluation under Diagnostic Code 6512.  In other words, the evidence does not demonstrate that her frontal sinus disability resulted in osteomyelitis following radical surgery; or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  At no time during the relevant appeal period has the Veteran had sinus surgery, which is required under the 50 percent rating criteria.  The Board is sympathetic to the Veteran's assertion that her frontal sinus disability is not accurately reflected by her current evaluation.  However, in order to award a higher 50 percent evaluation, the rating criteria is explicit that the disability must have worsened to the extent that surgery was performed.  Accordingly, the Board finds that there is no basis under the rating criteria to award a higher 50 percent evaluation.  Therefore, the Veteran's frontal sinus disability is no more than 30 percent disabling.  

The Board finds that the preponderance of the evidence is against the Veteran's higher evaluation claim for frontal sinus disability.  Therefore, the benefit-of-the-doubt rule does not apply, and a higher than 30 percent evaluation for frontal sinus disability must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Migraines

The Veteran contends that her service-connected migraine headaches are worse than her current evaluations reflect.  She contends that her headaches are debilitating and cause her to remain in a dark room where she has to apply moist heating and Vicks to her right temple, forehead, and inner part of her eye bridging the nose.  See October 2013 VA Form 9.  

The Veteran's migraine headaches are currently evaluated as noncompensable, effective April 27, 2011, and as 10 percent disabling, effective October 23, 2015, under 38 C.F.R. § 38 C.F.R. § 4.124a, Diagnostic Code 8100. 

Under Diagnostic Code 8100, a noncompensable evaluation is warranted for migraines with less frequent attacks, a 10 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months, a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  Neither the rating criteria, nor the Court, has defined "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 119, 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).

At an April 2013 VA examination, the VA examiner noted that the Veteran had prostrating attacks of non-migraine headache pain more frequently than once per month.  The Veteran had very frequent prostrating and prolonged attacks of non-migraine headache pain.  

At an October 2015 VA examination, the Veteran reported having a long history of severe sinus headaches associated with photosensitivity, but no nausea or vomiting.  The VA examiner noted that the Veteran had sinus headaches approximately twice per month with a duration of approximately 8 to 10 hours.  No characteristic prostrating attacks of migraine or non-migraine headache pain was found.  The VA examiner noted that the headaches which the Veteran associated with her sinus infections and sinus pressure have some of the same characteristics as migraine headaches (pounding type pain and photosensitivity). 

Based on a careful review of the subjective and clinical evidence, the Board finds that from April 27, 2011 to October 22, 2015, the Veteran's headaches do not warrant a compensable initial evaluation.  Furthermore, from October 23, 2015, the Veteran's headaches do not warrant a higher initial 30 percent evaluation.  The Board notes that in connection with the Veteran's higher evaluation claim for headaches, she had reported symptoms of headache pain that are manifestations of her service-connected frontal sinus disability.  Notably, in her description of her debilitating headaches, she reported having pain located in her right temple, forehead and eye, which is the same area she described having pain associated with her sinus symptoms.  Furthermore, the October 2015 VA examiner noted that the characteristics associated with migraine headaches (pounding type pain and photosensitivity) are similar to those headaches the Veteran associated with her sinus infections and sinus pressure.  The symptoms used to rate one service-connected disability may not be used to also assign a schedular disability rating for yet another service-connected disorder because this would result in double compensation, called pyramiding, which is prohibited under 38 C.F.R. § 4.14 (the evaluation of the same manifestation under different diagnoses are to be avoided).  As headaches are specifically listed under the rating criteria and encompassed in the 30 percent evaluation assigned for her service-connected frontal sinus disability, it would be impermissible for the Board to assign a higher initial evaluation for the Veteran's migraine headaches.  

In summary, from April 27, 2011 to October 22, 2015, the preponderance of the evidence is against the Veteran's claim for a compensable evaluation for migraine headaches.  In addition, from October 25, 2015, the preponderance of the evidence is against the Veteran's claim for an initial evaluation in excess of 10 percent for migraine headaches.  Therefore, the benefit-of-the-doubt rule does not apply, and the higher initial evaluation claim for migraine headaches must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	MDD with PTSD

The Veteran contends that her service-connected MDD with PTSD is worse than her current evaluation reflects.  In particular, the Veteran asserts that she had difficulty with concentration, memory and staying asleep due to racing thoughts.  She expressed feelings of depression and anxiety.  She felt uncomfortable being alone with any males.  She did not go out at night and mostly stayed at home.  When she did go out during the day, she walked her dogs and went grocery shopping.  She said she carried a knife with her in her car.  She would wait in her car until she felt safe to enter the store or building and would wait to enter with other people.  She denied having attempted suicide, because of her son, but did state that she thought about suicide many times.  See February 2013 and October 2013 statements. 

The Veteran's MDD with PTSD has been currently evaluated as 50 percent disabling, effective April 27, 2011, under 38 C.F.R. § 4.130, Diagnostic Code 9434.

Under Diagnostic Code 9434, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2017).  Further, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2017). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  Here, for the Veteran to receive a 70 percent rating, the evidence must show his symptoms result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

At her January 2012 VA examination, the Veteran reported her current mental health symptomatology and psychosocial history.  The Veteran reported having discontinued her psychotherapy.  The VA examiner noted that the Veteran's current depression symptoms included frequent crying, anhedonia, low energy, chronic sleep difficulties, psychomotor retardation, and low self-esteem.  Other symptoms noted were depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively, difficulty in establishing and maintaining effective work and social relationships, and persistent delusions or hallucinations.  Upon objective evaluation, the VA examiner concluded that the Veteran's MDD with PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  

In October 2015, the Veteran was afforded another VA psychiatric examination.  The VA examiner noted that the Veteran avoided most social interaction, particularly with most males.  She maintained few friendships and preferred engaging in solitary activities at home.  Markedly diminished interest or pleasure in all, or almost all, activities most of the day, nearly every day was denied.  Following an objective evaluation, the VA examiner determined that the results of validity testing indicated that the Veteran endorsed a remarkably high frequency of symptoms that were improbable or atypical of individuals with psychiatric or cognitive disorders.  Thus, the VA examiner concluded that the Veteran's self-report of symptoms might be of questionable validity.  The VA examiner found that the Veteran endorsed partial remission of both posttraumatic and depressive symptomatology during the current evaluation as compared to her January 2012 VA examination.  Many of the Veteran's symptoms (e.g., depressed mood, anhedonia, sleep disturbance, intrusive thoughts, and physiological reactions to anxiety) were well-controlled by her current psychotropic medications.  Overall, the VA examiner concluded that the Veteran's MDD with PTSD caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

Based on a careful review of the subjective and clinical evidence, the Board finds that throughout the entire appeal period, the Veteran's MDD with PTSD does not warrant a higher 70 percent evaluation.  In order words, the evidence does not demonstrate that the Veteran's mental health symptoms manifest in the frequency, severity or duration consistent with the symptoms identified in the next higher evaluation, which requires occupational and social impairment with deficiencies in most areas.  Bowling v. Principi, 15 Vet. App. 1, 11  (2001); Vazquez-Claudio v. Shinseki, 713 F. 3d 112  (Fed. Cir. 2013) (70 percent rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency, or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).  The Veteran did describe having chronic sleep impairment, difficulty with memory and concentration, depressed mood and anxiety, and limited social interaction.  However, the January 2012 and October 2015 VA examiners concluded that the Veteran's symptoms were not significantly debilitating, as both examiners found that the Veteran's occupational and social impairment were consistent with the 30 percent and 10 percent rating criteria, respectively.  Notably, the October 2015 VA examiner found that the Veteran's self-report of symptoms was unreliable based on objective test results.  Nevertheless, the October 2015 VA examiner concluded that the Veteran's symptoms had improved since her January 2012 VA examination and that most of her symptoms appeared to be well-controlled by her current psychotropic medications.  Taking into account the overall clinical findings and their assessment of the Veteran's recitation of her mental health symptomatology, the Board finds that the Veteran's mental health symptoms do not equate to the symptomatology necessary to justify a higher 70 percent evaluation.  Thus, the Board finds that throughout the appeal period, the Veteran's MDD with PTSD is no more than 50 percent disabling.  

In summary, the Board finds that the preponderance of the evidence is against the Veteran's higher initial evaluation claim for MDD with PTSD.  Therefore, the benefit-of-the-doubt rule does not apply, and a higher than 50 percent evaluation for MDD with PTSD must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The Veteran reports that her service-connected MDD with PTSD prevent her from securing and following any substantially gainful employment.  Finding it difficult to be around other people, especially males, the Veteran had tried, unsuccessfully, to obtain employment where she could limit her interaction with her co-workers.  The Veteran stated that her inability to focus and concentrate as well as her memory problems impeded her ability to pass a medical transcription test to work from home.  See July 2011 VA Form 21-8940, July 2011 VA Form 21-4192, and February 2013 and October 2013 statements.  

As the Veteran has explicitly and repeatedly indicated that only her service-connected MDD with PTSD impacts her employability, the Board will focus its discussion of the relevant evidence below solely to the functional impact of that service-connected disability.  

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 VA Adjudication Procedure Manual, Part IV.ii.2.F.1.c. (Updated September 24, 2015).  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall not be considered substantially gainful employment.  Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the VA examiners' conclusions are not dispositive.  However, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.

During the relevant appeal period, the Veteran has a combined evaluation of 80 percent: MDD with PTSD as 50 percent disabling; recurrent cystitis as 40 percent disabling; frontal sinus disability as 30 percent disabling; migraine headaches as noncompensable and 10 percent disabling; and noncompensable evaluations for fracture of the middle finger on the right hand, stress fracture of the left leg, and stress fracture of the right leg.  At an 80 percent combined evaluation, the Veteran's service-connected disabilities do render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have been satisfied.

A careful review of the Veteran's claims file shows that the Veteran was last employed at a hospital initially working in a sleep lab, then a wound center, and briefly in a cancer center before becoming a medical transcriptionist from June 2004 to July 2010.  She said she stopped working after her position as a medical transcriptionist was outsourced.  The hospital did not indicate that any concessions were made.  She reportedly lost 90 days from work due to an unspecified illness.  The Veteran completed a college degree in human services.  No other education or training was noted.  Since her last job, the Veteran indicated that she applied unsuccessfully for positions in customer service at a grocery store, as an administrative assistant at a consulting and staffing firm, and as an administrative support specialist at a university.  The Veteran reported that once she obtained SSA disability benefits in 2011, she stopped seeking further employment.  See July 2011 VA Form 21-8940, July 2011 VA Form 21-4192, January 2012 VA examination, and October 2015 VA examination.  

In a June 2011 statement from her VA licensed counselor of social work (LCSW), the LCSW indicated that the Veteran had been under her care for PTSD.  Due to her PTSD and her inability to be near people, as she triggered very easily, the LCSW determined that she was unable to work.  

For the reasons set forth below, throughout the appeal period, the Board concludes that the most probative evidence of record does not show that a TDIU is warranted under the provisions of 38 C.F.R. § 4.16(a).  In particular, the Board places weight upon the following: (1) a determination by a January 2012 VA examiner that due to her service-connected MDD with PTSD, the Veteran's occupational and social impairment resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; (2) a July 2012 SSA disability benefits decision finding that the Veteran was disabled based on her service-connected depression, PTSD, anemia, and chronic headaches and her non-service-connected obesity, fracture of the left leg, and atrial fibrillation; (3) the determination in the July 2012 SSA decision that the Veteran would miss work two days a month due to symptoms related to her PTSD; (4) reports made at her October 2015 VA examination that she stopped trying to obtain employment after she received SSA disability benefits; and (5) a conclusion made by the October 2015 VA examiner that while the Veteran had a history of significant difficulty in establishing and maintaining effective relationships with co-workers, there was insufficient evidence to suggest that the Veteran had intermittent or persistent periods of inability to perform occupational tasks secondary to her mental health disorders.  

The Board has not discounted the favorable evidence in support of the Veteran's TDIU claim, including her competent and credible assertions regarding her reported inability to obtain and maintain substantially gainful employment due to her service-connected MDD with PTSD.  Nevertheless, taking into totality the evidence of record, the Board finds that the evidence against finding in favor of her TDIU claim is more persuasive.  

Accordingly, the Board concludes that the preponderance of the evidence is against finding in favor of the Veteran's TDIU claim.  Therefore, the benefit-of-the-doubt rule does not apply, and the claim for a TDIU is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been received, and the appeal to reopen a claim for entitlement to service connection for a chest disorder is denied.  

New and material evidence has been received, and the claim for entitlement to service connection for a heart disorder is reopened.  

Entitlement to service connection for a right ear disability, to include as secondary to service-connected frontal sinus disability, is denied.  

Entitlement to service connection for anemia, to include as secondary to service-connected recurrent cystitis (urinary tract infection with hematuria), is granted.  

Entitlement to an evaluation in excess of 30 percent for frontal sinus disability is denied.  

From April 27, 2011 to October 22, 2015, entitlement to an initial compensable evaluation for migraine headaches is denied.  

From October 23, 2015, entitlement to an initial evaluation in excess of 10 percent for migraine headaches is denied.  

Entitlement to an initial evaluation in excess of 50 percent for MDD with PTSD is denied.  

Entitlement to a TDIU is denied.  


REMAND

Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

In October 2017, the Veteran submitted an Appellant's Brief in which she raised a new theory of entitlement for her claim for service connection for a heart disorder.  She asserts that her service-connected MDD with PTSD manifests chronic sleep impairment.  The Veteran contends that medical literature supports her claim that her service-connected MDD with PTSD, as well as her chronic sleep impairment, caused or aggravated her heart disorder.  As this theory had not been previously asserted by the Veteran, no VA opinion addressing this question had been requested.  Accordingly, the record does not currently contain sufficient evidence with which to determine whether service connection for a heart disorder as secondary to service-connected MDD with PTSD is warranted.  A remand is required to obtain a new VA opinion addressing secondary service connection.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding treatment records for her heart disorder that are not currently of record.  

2.  After the above is completed, to the extent possible, obtain a supplemental VA opinion from an appropriately qualified examiner for the Veteran's heart disorder.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following: 

Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed heart disorder was caused or, alternatively, aggravated (increased beyond the natural progression of the disability) by her service-connected major depressive disorder with posttraumatic stress disorder?  

In providing the above opinion, the examiner is asked to address the medical literature provided by the Veteran in her October 2017 Appellant's Brief.  

A complete rationale with discussion of medical literature for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

3.  After ensuring compliance with the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


